Citation Nr: 1715580	
Decision Date: 05/09/17    Archive Date: 05/22/17

DOCKET NO.  09-34 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to a compensable rating for bilateral hearing loss. 

2.  Entitlement to an initial compensable rating for nephrolithiasis.


REPRESENTATION

 Appellant represented by: Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel

INTRODUCTION

The Veteran had active service from April 1958 to March 1962. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  The Veteran filed a Notice of Disagreement (NOD) in May 2008.  The RO issued a Statement of the Case (SOC) in July 2009 and the Veteran filed a timely VA Form 9 in September 2009.  The RO issued a Supplemental SOC in May 2012.

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge in September 2012.  A written transcript of this hearing has been prepared and associated with the evidence of record.

The Board remanded the claims in April 2013 and a Supplemental SOC was prepared in August 2013.  The Board remanded the claims again in October 2014 and another Supplemental SOC was prepared in August 2016.  

A review of the Veteran's VBMS claims files reveals that medical evidence has been associated with the file subsequent to the August 2016 Supplemental SOC without a waiver of initial consideration of the evidence by the RO.  However, after a review of the evidence, the Board finds that the records do not provide any new information that has not been previously considered by the RO.  Specifically, this evidence confirms the procedures the Veteran has asserted he underwent with regard to his pancreas and adrenal gland.  However, none of the records indicate any connection between those procedures and his service-connected nephrolithiasis.   Therefore, a remand to have the RO consider this evidence in the first instance is not necessary. 38 C.F.R. § 20.1304 (2016).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's hearing loss has been no worse than Level VI in the left ear and Level I in the right ear during the entire appeal period.

2.  For the entire period on appeal, the Veteran's nephrolithiasis has not required diet therapy, drug therapy, invasive or noninvasive procedures more than two times per year; his condition has been asymptomatic.

3.  The Veteran has a moderate postoperative ventral/incisional hernia related to his service-connected nephrolithiasis that is not well supported by a belt under ordinary conditions with weakening of the abdominal wall.

4.  The Veteran has a superficial painful scar that is associated with his service-connected nephrolithiasis.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for bilateral hearing loss disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.85, Diagnostic Code 6100 (2016).

2.  The criteria for an initial compensable rating for nephrolithiasis have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. § 4.115b, Diagnostic Code 7508 (2016).

3.  The criteria for a separate 40 percent rating, but no higher, for a postoperative ventral/incisional hernia related to the service-connected nephrolithiasis are met.   38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 4.114, Diagnostic Code 7339.

4.  The criteria for a separate 10 percent rating, but no higher, for a residual scar related to the service-connected nephrolithiasis are met.  38 U.S.C.A. § 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.118, Diagnostic Code 7804.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to notify and assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).
		
VA's duty to notify was satisfied by a letter dated in October 2006.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  The record contains the VA and service treatment records, the Veteran's statements, and the hearing transcript.  

Additionally, the RO substantially complied with prior remand instructions.  The April 2013 remand directed the RO to request additional treatment records from the Veteran's private otologist, including any audiometric findings from the September 2012 treatment.  The April 2013 remand also directed the RO to provide a new VA examination concerning the Veteran's claim for his increased initial rating for nephrolithiasis.  The VA examination was provided in July 2013.  Finally, the April 2013 remand directed the RO to request and obtain any outstanding relevant private and VA treatment records.  The RO issued two letters in May 2013 (one to the Veteran and one to the private treating otologist) requesting a release of any records of private medical treatment pertaining to his nephrolithiasis.  No reply was received.  The January 2015 remand instructions pertinent to deciding the claim included requesting from the Veteran's private otologist the audiometric results from his September 2012 treatment session.  Those records are now associated with the file.  The January 2015 remand also directed the RO/AOJ to allow the Veteran another opportunity to provide any outstanding treatment records.  The claims file includes multiple notification letters to the Veteran requesting additional records.  (See letters dated in July 2015, May 2016, and June 2016).  The Veteran indicated in his July 2016 phone call with the RO that he would be submitting additional evidence, but that he needed 15 days to do so.  A Supplemental SOC was issued in August 2016.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  The record contains the VA, private, and service treatment records; the Veteran's statements; and reports of VA examination and opinions.  The reports of the VA examination included a review of the Veteran's medical history, including private and VA treatment records, and interview and examination of the Veteran.  The examinations also included sufficient clinical and diagnostic findings for purposes of determining the nature of the Veteran's bilateral hearing loss and nephrolithiasis.  Therefore, the Board concludes that the VA examinations are adequate.  38 C.F.R. § 4.2 (2016); see Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide an examination or obtain a VA opinion, it must ensure that examination or opinion is adequate).  

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 539, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Increased Ratings 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2016); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3  (2016); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2016); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2016).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. §§ 4.1, 4.2 (2015).  As such, the Board has considered all of the evidence of record.  However, the most probative evidence of the degree of impairment consists of records generated in proximity to and since the claim on appeal. 

A.  Hearing Loss 

The assignment of disability evaluations for hearing impairment is a purely mechanical application of the rating criteria from which the Board cannot deviate. Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992); see also Massey v. Brown, 7 Vet. App. 204, 208 (1994) (finding the Board may only consider the specific factors as are enumerated in the applicable rating criteria).  The severity of a hearing loss disability is determined by applying the criteria set forth in the Rating Schedule at 38 C.F.R. § 4.85.  A rating for hearing loss may range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level in decibels, measured by pure tone audiometric tests in the frequencies 1000, 2000, 3000, and 4000 Hertz.  38 C.F.R. § 4.85(a) and (d).

The Rating Schedule establishes eleven auditory acuity levels under 38 C.F.R. § 4.85, Diagnostic Code 6100. Table VI, "Numeric Designation of Hearing Impairment Based on Pure tone Threshold Average and Speech Discrimination," is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the pure tone threshold average (vertical columns).  The Roman numeral designation is located at the point where the percentage of speech discrimination and pure tone threshold average intersect.  38 C.F.R. § 4.85(b). 

Pure tone threshold average, measured in decibels, as used in Tables VI, is the sum of the pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four. This average is used in all cases to determine the Roman numeral designation for hearing impairment from Table VI or VIA.  38 C.F.R. § 4.85(d). 

Table VII, "Percentage Evaluations for Hearing Impairment," is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing and the vertical columns the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and column intersect.  38 C.F.R. § 4.85(e).

Under 38 C.F.R. § 4.86(a) when the pure tone threshold at each of the four specified frequencies 1000, 2000, 3000, and 4000 Hertz  is 55 decibels or more, Table VI or Table VIA is to be used, whichever results in the higher numeral. 

Under 38 C.F.R. § 4.86(b) when the pure tone threshold is 30 decibels or less at 1000 Hertz  and 70 decibels or more at 2000 Hertz, Table VI or Table VIA is to be used, whichever results in the higher numeral.  That numeral will then be elevated to the next higher numeral.  38 C.F.R. § 4.86.

Reasonable doubt will be favorably resolved and it exists when there is an approximate balance of positive and negative evidence.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).

Facts

Service connection for bilateral hearing loss was granted by the July 2002 rating decision, which assigned the noncompensable rating currently on appeal.  Such disability has been rated under Diagnostic Code 6100 as noncompensable since November 30, 2001.  The Veteran filed a claim for a higher disability rating for his bilateral hearing loss in October 2006.  

In May 2012, the Veteran was afforded a VA examination in conjunction with his claim.  At that time, the audiometric testing revealed pure tone thresholds, in decibels, as follows: 
	



HERTZ



500
1000
2000
3000
4000
LEFT
60
65
75
75
75
RIGHT
45
45
45
40
50

The average of the Veteran's audiometric testing was 73 for the left ear and 45 for the right ear.  Speech audiometry revealed speech recognition ability of 96 percent in the left ear and 100 percent in the right ear.  Bilateral sensorineural hearing loss was noted.  

Applying the results from the May 2012 VA examination to Table VI in 38 C.F.R. § 4.85 yields a finding of Level II hearing loss in the left ear and Level I hearing loss in the right ear.  Where hearing loss is at Level I and Level II in the ears, a noncompensable rating is assigned under Table VII.  38 C.F.R. § 4.85.  An exceptional hearing impairment was demonstrated in the left ear, yielding a finding of Level VI hearing loss under Table VIA.  Where hearing loss is at Level VI and Level I in the ears, a noncompensable rating is assigned under Table VII.  38 C.F.R. § 4.85.  

Then, in September 2012, the Veteran underwent a private audiometric examination.  The otologist found that the Veteran had asymmetric hearing loss that was worse on the left side.  The otologist noted that the severity of the hearing loss was moderate and was a definite problem.  He also found that the Veteran could communicate without much difficulty but that he had problems in large groups.  He noted that the Veteran's hearing loss was slowly getting worse.  The audiometric testing revealed pure tone thresholds, in decibels, as follows: 
	



HERTZ



500
1000
2000
3000
4000
LEFT
50
60
65
--
85
RIGHT
25
45
35
--
55

The examiner did not utilize the Maryland CNC speech recognition test.  The absence of pure tone thresholds at 3000 Hertz and the nonuse of the Maryland CNC speech recognition test renders the September 2012 private audiogram invalid for rating purposes.  Thus, the results cannot be used to evaluate the Veteran's hearing impairment.  See 38 C.F.R. § 4.85.  

During the September 2012 hearing, the Veteran reported that his hearing loss continuously got worse in his left ear.  He said that he felt that his VA examination did not adequately address his hearing loss, so he sought private treatment.  The Veteran submitted the private records at the time of his hearing.  The Veteran was wearing one set of hearing aids at the time of the hearing.  He said that he has more difficulty in loud areas where there is a lot of noise.  

Analysis

As noted, after applying the results of the audiologic examination to the appropriate tables in 38 C.F.R. § 4.85, the Veteran's bilateral hearing loss has warranted a noncompensable rating for the entire period on appeal.  

The May 2012 VA examination was conducted in accordance with 38 C.F.R. § 4.85(a), and it includes an audiogram.  Further, the May 2012 examination included a speech audiometry examination.  The Board acknowledges the Veteran's assertion that his bilateral hearing loss warrants a compensable rating and that the VA examination did not fully encapsulate the severity of his hearing loss.  However, in determining the actual degree of disability under the Schedule for Ratings, an objective examination is required.  As noted previously, because disability ratings for hearing impairment are derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometry evaluations are rendered, there is no doubt as to the proper evaluation to assign.  Lendenmann, supra; 38 C.F.R. § 4.85, Tables VI and VII, Diagnostic Code 6100.  Thus, when applying the audiological examination test results described above, the Board is compelled to find against an entitlement to a compensable disability rating under the Rating Schedule.  The Board also notes that a noncompensable rating does not mean that the Veteran's hearing is normal.  The initial grant of service connection acknowledges that he has hearing loss, while the assigned rating reflects that the degree of disability of his hearing loss does not meet VA's criteria for a compensable rating.  

The Board also considered the holding in Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007), which requires a VA audiologist to describe the functional effects of a hearing loss disability in the examination report.  The May 2012 VA examiner and the September 2012 private physician noted that the Veteran's hearing loss caused some functional loss insofar as the Veteran had difficulty hearing, asked for repetition, kept the television and telephone louder, and had problems in large groups.  Because the examination report includes a discussion of the functional and occupational impact of the Veteran's hearing loss, the Board finds that the above examination is adequate for rating purposes and is entitled to great probative value.  Additionally, the Board notes that the Veteran has not alleged any additional functional effects at any point during his appeal.

Entitlement to a TDIU may be an element of an appeal for a higher rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised when a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  In this case, the Board finds that the evidence does not suggest, and the Veteran does not allege, that he is unemployable due solely to his bilateral hearing loss.  As such, based on the evidence of record, the Board finds that further consideration of a TDIU is not warranted.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  

B. Nephrolithiasis 

For the entire rating period on appeal, the nephrolithiasis has been rated as noncompensable under 38 C.F.R. § 4.115b, Diagnostic Code 7508.  Under Diagnostic Code 7508, nephrolithiasis is rated as hydronephrosis under Diagnostic Code 7509, except a veteran is entitled to a 30 percent rating under Diagnostic Code 7508 when there is recurrent stone formation requiring one or more of the following: (1) diet therapy, (2) drug therapy, or (3) invasive or noninvasive procedures more than two times per year. 

Under Diagnostic Code 7509, a 10 percent disability rating is assigned for nephrosis manifested by only an occasional attack of colic, without infection (pyonephrosis) or need for catheter drainage.  A 20 percent disability rating is warranted where there are frequent attacks of colic and catheter drainage is required.  A maximum schedular 30 percent disability rating is assigned where there are frequent attacks of colic with infection and impaired kidney function.  Severe disability is to be rated based on renal dysfunction.  38 C.F.R. § 4.115b. 

Renal dysfunction is rated under 38 C.F.R. § 4.115a.  A 30 percent rating is warranted when albumin is constant or recurring with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension at least 10 percent disabling under Diagnostic Code 7101.  A 60 percent rating is warranted when there is constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension at least 40 percent disabling under Diagnostic Code 7101.  An 80 percent rating requires persistent edema and albuminuria with blood urea nitrogen (BUN) 40 to 80mg%; or, creatinine 4 to 8mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  A 100 percent rating requires regular dialysis, or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or blood urea nitrogen more than 80mg%; or, creatinine more than 8mg%; or, markedly decreased function of kidney or other organ systems, especially cardiovascular.  38 C.F.R. § 4.115a.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. §§ 4.1, 4.2 (2015).  As such, the Board has considered all of the evidence of record.  However, the most probative evidence of the degree of impairment consists of records generated in proximity to and since the claim on appeal. 

Facts

The Veteran filed a claim for entitlement to service connection in October 2006.  By a rating decision issued in May 2007, the RO granted service connection for recurrent nephrolithiasis (claimed as residuals of kidney surgery and kidney stone).  A noncompensable evaluation was assigned effective October 23, 2006, the date of the claim.  The Veteran disagreed with the initial evaluation.  

The Veteran was afforded a VA examination in June 2009.  The Veteran reported that he was afflicted with recurrent episodes of left and right flank pain while in service.  He stated that he was found on numerous occasions to have nephrolithiasis, most of which passed spontaneously.  He eventually underwent a surgical procedure to remove a left renal calculus that was too large to pass.  For the preceding six years, he reported constant low grade left flank pain as well as more severe intermittent exacerbations of the pain on a nearly daily basis.  He indicated that these exacerbations last anywhere from a couple of hours to two days.  He indicated that the pain could be exacerbated by movement.  He did not identify any palliative factors.  There was no associated nausea or vomiting and the bowel movements did not fluctuate with pain.  There did not appear to be any relationship to eating and there were no associated fevers.  Ibuprofen did not alleviate the pain.  The Veteran was able to reproduce the pain by twisting his thorax to the right slightly.  

On examination, there was a hernia present, slightly to the left.  It was noted to be operable and was described as moderate and caused localized weakening of the muscular support of the abdominal wall; it was moderate diastasis of recti muscle.  The examiner noted the long left flank surgical scar that was well healed and only slightly tender to palpation in certain areas.  There was no hernia present around the scar.  There was also some paraspinal muscle spasm associated with mild tenderness.  

Diagnostic testing revealed that the examination of the thoracic spine demonstrated wire sternotomy sutures somewhat obscuring the AP view.  There was a slightly exaggerated dorsal kyphosis due to wedging of the mid and lower thoracic vertebrae.  The disc spaces were fairly well maintained but there was degenerative spurring of the vertebrae.  No bony destructive lesion was seen and the pedicles were intact.  The impression was exaggerated dorsal kyphosis and degenerative arthritic changes.  Diagnostic testing of the abdomen revealed that the Veteran had a normal bowel gas pattern.  No masses were seen and there was no organomegaly.  There was considerable calcification of the iliac and femoral arteries and there was degenerative spurring of the thoracic and upper lumbar vertebrae.  

The examiner noted the Veteran's medical history.  The examiner opined that the Veteran's recurrent debilitating left anterior flank pain was less likely as not caused by or a result of recurrent kidney stones or his September 1961 surgery to remove calculus from the left uretero-pelvic junction.  The examiner's rationale was that the Veteran's pain was not consistent with recurrent urolithiasis and there had been no evidence of recurrent stones on imaging, including plain X-rays and CT scans.  He had not had a recurrence of urolithiasis since the 1960s and had not required prophylactic diet or drug therapy.  His symptoms were not consistent with scar-related pain as it would have been expected to manifest much earlier than six or seven years ago given the fact that the Veteran's surgery was in 1961.  Furthermore, there was no tenderness on examination of the scar.  There was a ventral hernia but the examiner noted that it was not related to the well-healed surgical scar he had over the left flank region.  The examiner noted that the Veteran's hernia was easily reducible and that there was no pain on palpation of the region.  The examiner noted that a supporting belt would not likely prevent recurrences of the left flank pain he is having.  The examiner noted that there was no evidence of adhesions causing his symptoms.  After interviewing and examining the patient, and reviewing the claims file and imaging studies, the examiner opined that the Veteran's symptoms could be a result of the thoracic nerve radiculopathy.  The examiner's opinion was based on the fact that he experienced pain with certain movements and the presence of significant thoracic spinal pathology on X-rays.  

Private treatment records from August 2009 show that the Veteran complained of left flank pain and had a history of nephrolithiasis and renal cysts.  The Veteran indicated that his last kidney stone was in 1963.  He reported continued pain on his flank as well as bulging in the respective area along his surgical scar.  His BUN and creatinine were within normal range.  The pain increases with coughing or any maneuver that increased the pressure in the abdomen.  There was no nausea or vomiting and no chest pain or shortness of breath.  He denied leg edema, fever, or chills.  The impression was chronic kidney disease, stage I as well as left flank pain likely secondary to the Veteran's hernia.  However, the Veteran was also evaluated for radiculopathy in his back by his physician at the VA hospital.   

An August 2009 CT scan showed that the Veteran had an incisional hernia with a prior removal of a right renal stone.  The impression was mild lung scarring or atelectasis; probable fatty change of the liver; renal parenchymal simple cysts; atherosclerotic plaque and small area of ectasia of the infrarenal aorta; fat-containing periumbilical hernia; no definite additional abdominal wall hernia; and lobular enlargement of the left adrenal gland with probable adenoma or myolipoma involving the upper portion of the left adrenal and an indeterminate additional area of thickening mid-to-caudal left portion of the left adrenal.

A September 2009 letter from a private physician noted that the Veteran had been seen for a painful disfigurement on the left side of his abdomen that he felt is a hernia.  He indicated that he had several opinions about it and the physician believed that the Veteran needed a surgical opinion to evaluate once and for all.  The physician noted that the Veteran had an adenoma or myolipoma involving the upper portion of his left adrenal grand and that he has a scar in his anterior left abdomen with a disfiguring and tender mass above the scar due to an abdominal hernia or due to scar tissue causing abdominal wall disfigurement.   

The Veteran testified at his September 2012 hearing that he had a lot of pain in his left side where he had the kidney stone surgery.  He stated that he has had X-rays taken and that his doctors have not known what the pain is caused from.  Some said it may be scar tissue from the surgery.  He went on to discuss the cysts that he had in his kidney.  The Veteran reported that he continued to have pain in that area.  He had a CT scan that showed that he had a mass on his left adrenal gland and he indicated that he had surgery for that, where part of his pancreas was also removed.  

A kidney VA examination was provided in April 2012.  The examiner noted that the Veteran had been diagnosed with nephrolithiasis.  The examiner noted the Veteran's medical history including the Veteran's in-service kidney stones, the in-service left flank pain, the lack of treatment for or diagnoses of kidney stones since then, and the occasional pain and bulging in the site of the scar of the surgical incision.  The examiner noted that the Veteran did not have renal dysfunction or need consistent medication for the condition.  The examiner noted a history of urolithiasis, including kidney calculi.  There was no treatment for recurrent stone formation in the kidney, ureter, or bladder.  There was no history of recurrent symptomatic urinary tract or kidney infection, kidney transplant or removal, or tumors and neoplasms.  The examiner noted the Veteran's scar related to his surgery.  It was not painful or unstable and the total area was not greater than 39 square centimeters.  The examiner noted that there had been diagnostic testing and that the significant findings or results included no hydronephrosis, no hydroureter, no mention of kidney stones, and a normal abdominal series.  The Veteran's kidney condition was not noted to have an impact on his ability to work.  

The examiner noted that the Veteran had a diagnosis of left kidney stone (urolithiasis) that had resolved and not recurred since the 1960s.  The examiner also noted that the Veteran had complained of occasionally bulging and discomfort at the surgical site of the laparotomy scar (from the surgery that extracted the kidney stone).  The Veteran had not seen a physician to evaluate this and a review of the claims file mentioned no evaluation for the problem by the Veteran's physicians or his surgeons.  On examination, he had an 11 centimeter scar on the left upper quadrant of the region; it was well-healed, stable, and had no tenderness or pain.  The Veteran reported that he had a recent laparotomy for a pancreatic mass and the old surgical site/scar did not need to be addressed or treated by the surgeon.  

A scar examination was provided in January 2013.  The examiner noted the medical history, including the recurrent nephrolithiasis that required a surgery in 1961 as well as the history of pancreatic neoplasm, which required surgery in 2012.  The examiner noted that the Veteran had intermittent, severe pain in the left upper quadrant.  It was noted to be chronic since the first surgery, according to the Veteran.  Two linear scars were noted (one 15 inches and one 17 inches).  The examiner noted that there was left upper abdominal pain likely related to scar tissue and an asymmetric bulge in the left upper quadrant, likely related to the surgical scars or incisional hernia.  

A gall bladder and pancreas conditions examination was provided in June 2013.  The examiner conducted the in-person examination and reviewed the claims file and VA treatment records.  The examiner noted the diagnosis of pancreatic mass with excision, dated in 2012.  The Veteran reported pain in the left lower abdominal quadrant intermittently for the preceding 25 years.  The Veteran reported that the pain could radiate into the left scrotum or into the back.  He indicated that he had a CT scan of the abdomen and was told that there was a left adrenal mass.  He stated that it needed to be extracted, so he underwent laparoscopic surgery in February 2010 at a civilian facility.  The Veteran indicated that the mass may not have been a pheochromocytoma, but definitive pathological studies were not included.  The Veteran thought that the entire adrenal gland was removed; however, the pathology report was negative for adrenal tissue.  According to the Veteran, part of the pancreas had been removed.  About one year later, he was experiencing weight gain and sensation of abdominal fullness in the left quadrant.  An MRI revealed that he had developed a pancreatic mass that had to be removed.  The Veteran indicated that, since that surgery, he had poor control of his diabetes.  The Veteran had another surgery, which resulted in the removal of his spleen; a stent was also placed in his stomach and later was removed.  The Veteran indicated that he continued to have pain in the left quadrant with some radiation into the scrotum and some radiation posteriorly.  The Veteran required continuous medication for his gallbladder or pancreas condition; the examiner noted that the medication is not for the pancreatic mass or excision, but that he took medication for his type II diabetes.  The examiner noted that the Veteran did not have a gallbladder or pancreas condition signs or symptoms.  The examiner noted the Veteran's scar but indicated that it was not painful, unstable, or an area greater than 39 square centimeters.  The examiner noted that the Veteran also had a reducible incisional hernia.      

The Veteran was also provided a kidney examination; the examiner conducted an in-person examination and reviewed the claims file.  The examiner noted the 1958 diagnosis of nephrolithiasis.  The examiner noted that there were multiple hospitalizations for renal colic or urolithiasis from 1958 through 1961.  Then, in 1961, he was experiencing left posterior flank pain and was diagnosed with a left kidney stone.  He underwent open stone extraction in September 1961.  Shortly thereafter, in 1962 or 1963 he had similar left flank pain for one day that resolved spontaneously.  He was hospitalized for pain and for suspicions of a kidney stone, but the workup was negative; he may have passed the stone on his own.  Since then, there have been no further treatments for kidney stones and there have not been any documented kidney stones since the 1960s.  Currently, he reported he has occasional, intermittent discomfort and bulging at the site of the scar of the surgical incision and the anterior flank pain and lower back pain.  The Veteran denied continuous medication for the diagnosed condition.  

The Veteran did not have renal dysfunction.  The examiner noted the Veteran's history of urolithiasis and noted that the Veteran had one invasive procedure to remove kidney calculi in 1961.  There were no signs or symptoms due to urolithiasis, no history of recurrent symptomatic urinary tract or kidney infections, no kidney transplant or removal, and no tumors and neoplasms.  The examiner noted that with supine Valsalva, a bulging was noted in the region of the left upper abdominal quadrant, within the vicinity of the abdominal scar from the kidney stone extraction in 1961.  Diagnostic testing was performed but not interpreted.  The urinalysis for proteinuria was negative.  The examiner noted that the Veteran's kidney condition did not impact his ability to work.  

The examiner opined that the Veteran's pancreatic condition and adrenal condition were not likely caused by his nephrolithiasis, including residual scarring.  The examiner noted that the Veteran had not had a documented kidney stone or symptoms of nephrolithiasis since the 1960s.  The last invasive procedure was done in the 1960s.  Evaluation of the abdominal pain does not cause adrenal or pancreatic masses.  Likewise, the examiner indicated that evaluation of the abdominal pain does not cause diabetes mellitus type II.  The examiner noted that the current pancreas and adrenal conditions are more likely caused by the adrenal mass and pancreatic masses and/or any residuals of the surgical excision of these growths and that the diabetes is due to insulin resistance and not due to nephrolithiasis to include the residual scarring.  

Analysis

Based on the above, the Board finds that the Veteran is not entitled to an initial compensable rating for nephrolithiasis.

As noted, nephrolithiasis is rated as hydronephrosis, which considers attacks of colic.  However, the Veteran has not had any attacks of colic throughout the appeal period.  Additionally, as discussed above, nephrolithiasis is rated as hydronephrosis except when there are recurring stone formations that require one or more of the following: diet therapy, drug therapy, or invasive or non-invasive procedures more than twice a year.  If an exception is implicated, then a 30 percent rating will be assigned. 38 C.F.R. § 4.115b, Diagnostic Code 7508 (2016).  In this case, the Veteran has not had a recurrence of kidney stones since service, and as such he has not exhibited the manifestations required for an initial compensable rating.  Finally, severe hydronephrosis is rated as renal dysfunction.  Again, as the Veteran has not exhibited any symptoms associated with hydronephrosis, to include any incidents of colic, consideration of the criteria for renal dysfunction is not warranted.  

However, the Board finds that a separate, 40 percent rating for a postoperative ventral/incisional hernia is warranted.  An August 2009 CT scan showed that the Veteran had an incisional hernia with a prior removal of a renal stone.  A private physician noted that the Veteran had been seen for pain in the left side of his abdomen, which the physician believed was an abdominal hernia.  Then, during the January 2013 scar examination, the examiner noted that the Veteran had pain in the left upper abdomen likely related to scar tissue and an asymmetric bulge that was likely related to the surgical scars or incisional hernia.  During a June 2013 gallbladder examination, the examiner noted that the Veteran had a reducible incisional hernia.  At the June 2013 VA kidney examination, the examiner noted that with supine Valsalva, a bulging was noted in the region of the left upper abdominal quadrant, within the vicinity of the abdominal scar from the kidney stone extraction in 1961.  While the June 2009 examiner did not find that the Veteran's hernia was present near the scarring, the Board resolves the doubt in favor of the Veteran, given the several other opinions that seem to relate the hernia to the Veteran's in-service surgery and the resulting incisional scar.  The June 2009 examiner noted that the hernia was moderate, that there was moderate localized weakening of the muscular support of the abdominal wall, and that a support belt would not likely prevent recurrences of the left flank pain.

Under 38 C.F.R. § 4.114, Code 7339 a noncompensable rating is warranted where postoperative wounds have healed with no disability and belt is not indicated.  A 20 percent rating is provided for a post-operative ventral hernia which is small, not well supported by belt under ordinary conditions, or a healed ventral hernia or postoperative wounds with weakening of abdominal wall and indication for a supporting belt.  A 40 percent rating is warranted for a large ventral hernia which is not well supported by belt under ordinary conditions.  A 100 percent rating is warranted for a massive ventral hernia which is persistent with severe diastasis of recti muscles or extensive diffuse destruction or weakening of muscular and fascial support of abdominal wall so as to be inoperable.

The Veteran's hernia has been described as moderate (i.e., neither small nor large), and it was also noted that a supporting belt would not likely prevent recurrences of the left flank pain, and there is weakening of the abdominal wall.  If there is a question as to which evaluation to apply to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. §  4.7  (2005).  Given all of the above, the Board finds that a separate 40 percent rating is warranted for a postoperative ventral/incisional hernia that is moderate and would not be well spported by a belt under ordinary conditions, and is manifested by a weakening of the muscular support of the abdominal wall.  38 C.F.R. § 4.114, Diagnositc Code 7339 (2016).  

The Board also finds that a separate, 10 percent evaluation under Diagnostic Code 7804 is warranted for the Veteran's scar that is associated with the in-service surgery he had for his nephrolithiasis.  The June 2009 examiner noted that the scar was slightly tender to palpation in certain areas.  The January 2013 VA examination report suggests that the Veteran has a scar associated with his service-connected nephrolithiasis.  The medical findings show that the scar is superficial.  The Board takes jurisdiction of the issue of entitlement to a separate compensable rating for a scar as a potential manifestation of the service-connected nephrolithiasis because it is essentially a component of the nephrolithiasis rating issue on appeal insofar as the scar was incurred from a nephrostomy.

Given the above, the Board resolves all doubt in favor of the Veteran, and the Board finds that the Veteran's left upper quadrant scar associated with his in-service nephrostomy tube and surgery is painful and warrants a separate rating. 

With regard to the separate rating for the scar, the Board notes that the Veteran filed his initial claim for entitlement to service connection in November 2006.  

During the pendency of the Veteran's claim and appeal, amendments were made to the criteria for rating the skin, effective October 23, 2008.  See 73 Fed. Reg. 54,710 (Sept. 23, 2008).  These amendments only apply to applications received by VA on or after October 23, 2008, or if the Veteran expressly requests consideration under the new criteria, which the Veteran here has not done.  Therefore, the Board has no authority to consider these revisions in deciding this claim and they will not be discussed herein.  See 38 U.S.C.A. § 5110 (g); VAOPGCPREC 3-00.

Under the regulations and criteria in effect prior to October 2008, Diagnostic Code 7819 notes to rate as a disfigurement of the head, face or neck (Diagnostic Code 7800), scars (Diagnostic Codes 7801, 7802, 7803, 7804 or 7805), or impairment of function.  38 C.F.R. § 4.118, Diagnostic Code 7819 (in effect prior to October 23, 2008).

Diagnostic Code 7801 rates scars, other than the head, face or neck that are deep or that cause limited motion. Under this diagnostic code evaluations of 10, 20, 30 and 40 percent are warranted for scars with an area between 6 square inches (39 sq. cm.) and 12 square inches (77 sq. cm.), between 12 square inches and 72 square inches (465 sq. cm.), between 72 square inches and 144 square inches (929 sq. cm.), and exceeding 144 square inches, respectively.  38 C.F.R. § 4.118, Diagnostic Code 7801 (in effect prior to October 23, 2008). 

Note one to Diagnostic Code 7801 reads that scars in widely separated areas, such as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25.  Note two reads that a deep scar is one associated with underlying soft tissue damage. 38 C.F.R. § 4.118, Diagnostic Code 7801 (in effect prior to October 23, 2008). 

Diagnostic Code 7802 rates scars, other than head, face or neck, that are superficial and that do not cause limited motion.  Under this diagnostic code a 10 percent evaluation is warranted for a scar with an area of 144 square inches (929 sq. cm.) or greater.  38 C.F.R. § 4.118, Diagnostic Code 7802 (in effect prior to October 23, 2008). 

Note one to Diagnostic Code 7802 reads that scars in widely separated areas, such as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25.  Note two reads that a superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7802 (in effect prior to October 23, 2008). 

Diagnostic Code 7803 provides a 10 percent evaluation for scars that are superficial and unstable.  Note one to this diagnostic code reads that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar. Note two reads that a superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7803 (in effect prior to October 23, 2008). 

Diagnostic Code 7804 provides a 10 percent evaluation for scars that are superficial and painful on examination.  Note one to this diagnostic code reads that a superficial scar is one not associated with underlying soft tissue damage.  Note two reads that in this case a 10-percent evaluation will be assigned for a scar on the tip of a finger or toe even though amputation of the part would not warrant a compensable evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7804 (in effect prior to October 23, 2008). 

Diagnostic Code 7805 states to rate scars on limitation of function of affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805 (in effect prior to October 23, 2008).

Based on the above, the Board finds that for the entirety of the period on appeal, the Veteran's painful scar associated with his service-connected nephrolithiasis warrants a 10 percent evaluation under Diagnostic Code 7804 for scars that are superficial and painful on examination.  38 C.F.R. § 4.118, Diagnostic Code 7804 (in effect prior to October 23, 2008).  

Entitlement to a TDIU may be an element of appeals for a higher rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised when a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  In this case, the Veteran is currently employed and while he has described functional limitations due to his condition, he has not alleged he is unemployable due to his nephrolithiasis or scar and all of the examiners have found that these conditions did not interfere with his ability to work.  As such, based on the evidence of record, the Board finds that further consideration of a TDIU is not warranted at this time.

Finally, neither the Veteran nor his/her representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  


ORDER

A compensable rating for bilateral hearing loss is denied.

An initial compensable rating for nephrolithiasis is denied. 

A separate 40 percent rating for a postoperative ventral/incisional hernia associated with service-connected nephrolithiasis is granted, subject to the controlling regulations applicable to the payment of monetary benefits.

A separate 10 percent rating for a painful scar associated with service-connected nephrolithiasis is granted, subject to the controlling regulations applicable to the payment of monetary benefits.



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


